Case 1:18-cv-03456-AJN-GWG Document 36 Filed 10/12/18 Page1 of 4
Case 1:18-cv-03456-AJN Document 33 Filed 10/09/18 Page 1 of 4

 

aOR AE TBE ATER Rg oe ee
i 7 ak bg aba sd Bb eae

UNITED STATES DISTRICT COURT ©
SOUTHERN DISTRICT OF NEW YORK

: ea

 

 

 

 

 

 

Dedra De La Rosa : Se

1:18
Plaintiff(s), : __ Civ. 03456 oN)
-V- :
: CIVIL CASE
Aspenly Co, LLC and Pure Green NYC 8th Street Corp. MANAGEMENT PLAN
Defendant(s), : AND SCHEDULING
: ORDER

x

 

This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance
with Fed. R. Civ. P. 26(£)(3).

1, All parties [consent. LI / do not consent ] to conducting all further
proceedings before a United States Magistrate Judge, including motions and trial
pursuant to 28 U.S.C, § 636(c). The parties are free to withhold consent without adverse
substantive consequences,

[If all parties consent, the remaining paragraphs need not be completed.]

2. Settlement discussions [have [| / have not ] taken place.

3. The parties [have / have not LI] | conferred pursuant to Fed. R. Civ, P, 26(f).

4. [For F\L.S.A. actions only]

The plaintiff(s) [do LI] / do not [I | anticipate moving for conditional certification
of this case as a collective action.

The defendant(s) rwitt LI / will not LI stipulate to conditional certification.
[If defendant(s) will not stipulate to conditional certification:]
Proposed briefing schedule:
Opening:
Opposition:
Reply:

[Opening brief to be filed no later than 30 days from the date of the initial pretrial
conference; full briefing to be completed within 30 days of the opening brief]

 

 
Case 1:18-cv-03456-AJN-GWG Document 36 Filed 10/12/18 Page 2 of 4

10,

li.

Case 1:18-cv-03456-AJN Document 33 Filed 10/09/18 Page 2 of 4

Amended pleadings may not be filed and additional parties may not be joined except with
leave of the Court. Any motion to amend or to join additional parties shall be filed within
30 days from the date of this Order. [Absent exceptional circumstances, choose a
date not more than thirty (30) days following the initial pretrial conference. ]

Initial disclosures pursuant to Fed. R, Civ. P. 26(a)(L) shall be completed no later than
14 ___ days from the date of this Order. [Absent exceptional circumstances, a date not
more than fourteen (14) days following the initial pretrial conference. ]

All fact discovery is to be completed no later than February7.2019 . [A date not more
than 120 days following the initial pretrial conference, unless the Court finds that the case
presents unique complexities or other exceptional circumstances. ]

. The parties are to conduct discovery in accordance with the Federal Rules of Civil

Procedure and the Local Rules of the Southern District of New York. The following
interim deadlines may be extended by the parties on consent without application to the
Court, provided that the parties meet the deadline for completing fact discovery set forth
in | 7 above.

a. Initial requests for production of documents shall be served by
November 30, 2018

 

 

 

b, Interrogatories shall be served by November 30, 2018
¢, Depositions shall be completed by January 18, 2019
d, Requests to admit shall be served by January 7, 2019

 

All expert discovery, including disclosure of expert reports, production of underlying
documents, and depositions shall be completed by March 27, 2019 . [Absent
exceptional circumstances, a date forty-five (45) days from the completion of fact
discovery].

All motions and applications shall be governed by the Court’s Individual Rules.

All counsel must meet in person for at least one hour to discuss settlement within
fourteen (14) days following the close of fact discovery.

 

 

 
Case 1:18-cv-03456-AJN-GWG Document 36 Filed 10/12/18 Page 3 of 4
Case 1:18-cv-03456-AJN Document 33 Filed 10/09/18 Page 3 of 4

12. Counsel for the parties propose the following alternative dispute resolution mechanism(s)

for this case: an be chee ugh eh ar
a, LJ Referral to a Magistrate Judge for a settlement conference. H<
[_] | canfe fence
b. Referral to the Southern District’s Mediation Program.
C, Cd Retention of a private mediator,
The parties seek the above-noted referral [now LI / at a later date LI] ].

Unless otherwise ordered by the Court, settlement discussions do not stay or modify any
date in this Order.

 

[If the parties seek the above-noted referral at a later date:]

019
Counsel for the parties will submit a letter by January 30, 2019

seeking the referral.

13, Summary Judgment and Daubert motions are to be filed within 30 days of the close of all
discovery. Absent good cause, the Court will not ordinarily have summary judgment
practice in a non-jury case.

14. Unless otherwise ordered by the Court, within forty (40) days of the close of all
discovery, or, if a dispositive motion has been filed, within fourteen (14) days of a
decision on such motion, the parties file via ECF a Joint Pretrial Report prepared in
accordance with the Court’s Individual Practices and Fed. R. Civ. P. 26(a)(3), Any
motions in limine shall be filed via ECF at the same time that the a Joint Pretrial Report is
filed. If this action is to be tried before a jury, proposed voir dire, jury instructions, and a
verdict form shall also be filed at the same time as the Joint Pretrial Report.

 

15, The parties shall be ready for trial within two weeks of filing the Joint Pretrial Report.
16. This case [is ‘Lis not _ L | to be tried to a jury.

17. Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
Fed. R. Civ. P. 26(f)(3), are set forth below.

 

 

 

 
Case 1:18-cv-03456-AJN-GWG Document 36 Filed 10/12/18 Page 4 of 4
Case 1:18-cv-03456-AJN Document 33 Filed 10/09/18 Page 4 of 4

Counsel for the Parties:

 

 

 

 

Goldberg Segalla LLP Defendant Aspenly Co. LLC
Levin-Epstein & Associates, P.C. Defendant Pure Green NYC 8th Street Corp.
Parker Hanski LLC Plaintiff Dedra De La Rosa

 

 

Except for the dates contained in { 8 above, this Order may not be modified or the dates
herein extended, except by further Order of this Court for good cause shown. Any application to
modify or extend the dates herein shall be made in a written application in accordance with
Court’s Individual Rules and shall be made no fewer than two (2) business days prior to the
expiration of the date sought to be extended. Absent exceptional circumstances, extensions will
not be granted after deadlines have already passed, Ongoing settlement discussions do not
extend any date herein unless expressly ordered by the Court.

The next Case Management Conference is scheduled for _fe.loru av 22, 2014 at
3:15 pm .

SO ORDERED, °

| Dated: \2 why

New York, New York

   
 
 

   

 

iii
RA LISON J, NATHAN
nited States District Judge

 

 

 
